DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on July 29th, 2022 is acknowledged.  The traversal is on the ground(s) that “the invention of Group I is basically the same as that of Group II, and thus have unity of invention.  Any prior art searched for one would be applicable to the other, therefore the search would not be an undue burden.”  This is not found persuasive because the restriction requirement was not a lack of unity/breaking of unity restriction required under 371 practice.  Additionally, the Examiner does not find persuasive the argument that any art searched in one invention would be applicable to the other as the device claims encompass art that does not overlap or coincide with the method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29th, 2022.



Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/204,529, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, Applicant’s prior filed specification fails to provide support for the claimed parallel guide pin, upper angle guide, additional guiding component and connector which are claimed in claims 1-2.  Additionally, the prior application fails to provide support for the claimed positioning pin grip base in claim 6 and pin grip slot of claim 7.  Accordingly, claims 1-2 and 6-7 are given an effective filing date of May 11th, 2020. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Applicant uses the phrase “engages a slot is disposed in the slide bar”.  This should read “engages a slot disposed in the slide bar”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2009/0306679).
 	Regarding claim 3, Murphy discloses an external guide system for placing a guide wire into a bone at a particular position and orientation.  The system includes an alignment plate (102a); at least a first wing (105) extending downwardly from a first side of the alignment plate, the first wing (105) is adapted to directly or indirectly position and hold a placement pin (e.g. 116); a slide bar (102b), the slide bar extends downwardly from the alignment plate (figure 4), the slide bar can slide in at least a first direction toward a first end of the alignment plate (¶52) and a second direction toward a second end of the alignment plate (¶52); a guide wire grip (104) adapted to position and hold a guide wire (e.g. 114), the guide wire grip is pivotally attached to a guide wire grip base (120) wherein the guide wire grip can pivot within the guide wire grip base in a first direction toward the alignment plate and a second direction opposite the first direction (¶52-54), wherein the guide wire grip base is slidably attached to the slide bar (¶54) such that it can slide in a first direction toward the alignment plate and a second direction opposite the first direction (¶54); wherein the system is adapted to allow independent positioning of flexion-extension angle, varus-valgus angulation, internal-external rotation angle, superior-inferior position, anterior-posterior position, and medial-lateral position of the guide wire (¶44-52, ¶54).
 	Murphy teaches the slide bar is slidably engaged with the alignment plate.  However, the slide bar has a channel instead of the alignment plate having the channel. 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have reverse the location of the channel to be in the alignment plate instead of the slide bar as it is an alternative configuration for providing a sliding coupling between the slide bar and the alignment plate for lateral displacement between the two pieces. 
 	Regarding claim 4, Murphy discloses a second wing (109) extending downwardly from a second side of the alignment plate opposite the first side, the second wing is adapted to directly or indirectly accept a placement pin (e.g. 114), the first wing and the second wing are separated by a distance (figure 4).
 	Regarding claim 5, Murphy discloses a positioning pin grip (107) adapted to position and hold a positioning pin directly or indirectly slidably attached to the first wing, the positioning pin grip can be slid in a first direction toward the alignment plate and a second direction opposite the first direction.
 	Regarding claim 7, Murphy discloses the positioning pin grip (107) comprises a positioning pin grip slot (“hollow bored conduit(s)” ¶53) adapted to accept a positioning pin (e.g. 112).
 	Regarding claim 9, Murphy discloses the slide bar (102b) slidably engages the channel (when modified in view of claim 3) via a connector (pins, see figure below) such that the connector (148) is disposed 2 cm to 5 cm from an entry point of the guide wire (if one so chooses to change the distance to be between  cm to 5 cm).

    PNG
    media_image1.png
    469
    567
    media_image1.png
    Greyscale

 	Regarding claim 12, Murphy disclose the guide wire grip comprises a guide wire grip slot (109 “hollow bored conduit(s)” ¶53) adapted to accept a guide wire, wherein a guide wire can slide within the guide wire grip slot in a first direction and second direction opposite the first direction (vertically up and down directions through the conduit).
 	Regarding claim 13, Murphy discloses the guide wire grip (104) comprises one more guide wire grip holes (“hollowed bored conduit(s)” ¶53) adapted to accept a guide wire (e.g. 114).
 	Regarding claim 14, Murphy discloses an alignment bar (122/128) disposed on or in the alignment plate (figure 4), the alignment bar is a guide for placing the alignment plate on a subject. 	Regarding claim 15, Murphy discloses the system is for placing a guide wire (102) into a bone for facilitating treatment of a fracture or an osteotomy (figures 1-2).

Allowable Subject Matter
Claims 1-2 are allowed.
Claims 6, 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-2 none of the cited art discloses the parallel guide pine, upper angle guide and additional guiding component.  Specifically, the parallel guide pin determining whether or not the external guide system is parallel to the bone, the upper angle guide  with upper angle guide pin removably directed through a hole in the alignment plate and a hole in the upper angle guide determines a position of the slide bar and the external guide system along with the additional locking component, additional pre-positioning component and additional pre-positioning pin of the additional guiding component.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775